Case 1:19-cv-02279-CMA-NRN Document 88 Filed 09/30/20 USDC Colorado Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


   Civil Action No. 19-cv-2279-CMA-NRN

   TERANCE WILSON,

         Plaintiff,

   v.

   JOHNSON, LT. C.S.P.,
   VAUGHN, C.O., C.S.P.,
   WHITE, SGT., C.S.P.,
   WILDA, LT., B.V.C.F.,
   WILL, SGT., C.S.P.,
   MASCARENAS, LT., C.S.P.,
   JORDAN, C.O., C.S.P.,
   HAGAN, L.T., C.S.P.,
   WOOD, L.T., B.V.C.F.,
   LISSOME, SGT. S.C.F.,
   CORDONA, SGT., S.C.F., and
   SWINGLE, LT., S.C.F.,

         Defendants.


   ORDER ADOPTING IN PART AND REJECTING IN PART THE RECOMMENDATION
               ON CDOC DEFENDANTS’ MOTION TO DISMISS


         This matter is before the Court on the April 15, 2020 Report and

   Recommendation on CDOC Defendants’ Motion to Dismiss (“the Recommendation”)

   (Doc. # 46), wherein Magistrate Judge N. Reid Neureiter recommends that CDOC

   Defendants’ Motion to Dismiss (Doc. # 38) should be granted in part and denied in part.

   Plaintiff and Defendants timely objected to the Recommendation. For the following

   reasons, the Court affirms in part and rejects in part the Recommendation.
Case 1:19-cv-02279-CMA-NRN Document 88 Filed 09/30/20 USDC Colorado Page 2 of 19




                                     I.     BACKGROUND

          Judge Neureiter’s Recommendation provides a recitation of the factual and

   procedural background of this dispute and is incorporated herein by reference. See 28

   U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). Accordingly, this Order will reiterate only

   what is necessary to address the parties’ objections to the Recommendation.

          As this Court recently explained in another action brought by Mr. Wilson, “this

   case represents another chapter in a chronicle of Plaintiff’s tribulations in the penal

   system.” See (Doc. # 64 at 2, Wilson v. Tolentino et al., No. 19-cv-3084-CMA-NRN).

   The Tenth Circuit set forth the prologue of Mr. Wilson’s story in 2017:

          Mr. Wilson [Plaintiff], a former affiliate of the Crips, is currently serving a
          thirty-two-year prison sentence in connection with the 2011 homicide of
          Nathan Engle, a purported Surenos affiliate. While awaiting trial, Mr. Wilson
          was detained in the Larimer County Detention Facility (“Larimer”) along with
          Christopher Green, whom Mr. Wilson recognized as a leader of the
          Surenos. Mr. Green allegedly told two people close to Mr. Wilson that the
          Surenos were making shanks in order to kill Mr. Wilson in apparent
          retaliation for Mr. Engle’s death. And, indeed, Mr. Wilson reports that he
          was assaulted on three occasions while detained at Larimer—once on
          August 14, 2011, by Mr. Green and an unknown Sureno affiliate, and twice
          on October 21, 2011, first by an inmate named Charles Cousino,
          purportedly at Mr. Green’s request, and later the same day by an inmate
          named Feliciano Carillo, whom Mr. Wilson describes as “a Sureno shot
          caller.” Aplt. App’x 135–36. Mr. Wilson filed grievances with respect to each
          assault.

   Wilson v. Falk, 877 F.3d 1204, 1207 (10th Cir. 2017). In Falk, Plaintiff alleged that

   prison officials disregarded the danger the Surenos posed to him, and ultimately, a

   member of the Surenos “stabbed him eleven times, inflicting injuries to Mr. Wilson’s

   heart, lungs, head, and neck.” Id. at 1209.

          This action arises from Plaintiff’s incarceration in the Colorado State Penitentiary

   (“CSP”), where he is currently incarcerated, as well as his transfer in October 2018 to

                                                 2
Case 1:19-cv-02279-CMA-NRN Document 88 Filed 09/30/20 USDC Colorado Page 3 of 19




   the Sterling Correctional Facility (“Sterling”). Proceeding pro se, Mr. Wilson asserts

   three categories of claims for relief against Defendants in their individual capacities

   pursuant to 42 U.S.C. § 1983: (1) Eighth Amendment excessive force claims, (2) Eighth

   Amendment failure to protect claims, and (3) First Amendment retaliation claims. 1 The

   following three events are relevant to the objections now before the Court: 2

   A.     THE DECEMBER 19, 2018 INCIDENT

          The first incident happened upon Mr. Wilson’s transfer to Buena Vista

   Correctional Facility (“BVCF”). Due to his notoriety, Mr. Wilson was immediately

   threatened by other inmates, which he reported to Defendant Wilda. (Doc. # 1 at 6.)

   Defendant Wilda “threatened” Mr. Wilson and told other correctional officers to “tie him

   up and march him up to his cell.” (Id.) Six or eight officers marched Mr. Wilson all

   around the unit while inmates shouted about killing and raping him. At some point, Mr.

   Wilson was body slammed by the corrections officers and tasered in his back twice. (Id.)

   B.     THE ALLEGED COVER-UP OF INMATE LOVATO’S ASSAULT ON PLAINTIFF
          AND SUBSEQUENT SEPTEMBER 13, 2018 INCIDENT

          On April 18, 2018, Plaintiff was assaulted by another inmate, Dorian Lovato, who

   broke Mr. Wilson’s jaw. (Id. at 9.) Plaintiff claims that, prior to this assault, several

   inmates informed Defendants Hagans and Johnson of their intent to harm Mr. Wilson if


   1
     Mr. Wilson’s Prisoner Complaint (“Complaint”) alleges that several of the CDOC Defendants
   retaliated against him in violation of the First Amendment, but it does not identify First
   Amendment retaliation as a separate claim for relief. As Judge Neureiter noted, “Mr. Wilson’s
   practice of jumbling his claims together with little regard to his own organizational framework is
   evident throughout his Prisoner Complaint.” (Doc. # 67 at 3.) Therefore, this Court adopts Judge
   Neureiter’s categorization of Plaintiff’s claims for relief into the aforementioned three categories,
   irrespective of how they were titled in the Complaint.
   2
     The following factual allegations are taken from the Complaint (Doc. # 1) and accepted as true
   for the purposes of the instant Motion to Dismiss.

                                                    3
Case 1:19-cv-02279-CMA-NRN Document 88 Filed 09/30/20 USDC Colorado Page 4 of 19




   he was not moved out of the pod. (Id.) Plaintiff alleges that Lovato himself informed

   Defendant Hagans “on numerous occasions . . . that he was being pressured to assault”

   Mr. Wilson. (Id.)

          Plaintiff alleges that Defendants Hagans and Johnson assisted in covering up the

   Lovato assault. (Id. at 9–10.) Specifically, Plaintiff alleges that Defendants Hagans and

   Johnson “made deliberate efforts to conceal information regarding th[e] assault” and lied

   on the record during hearings related to the placement of Mr. Wilson and Lovato that

   the fight was instigated by Mr. Wilson. (Id.) Plaintiff alleges that these lies “caused [him

   and Lovato] to be placed in the same pod” when he was transferred to BVCF. He further

   alleges that Defendant Johnson threatened him, saying “you’ll get your jaw broken

   again at Buena Vista.” (Id. at 10.) On September 13, 2018, Lovato and four other

   inmates “jumped” Mr. Wilson, apparently stabbing him and breaking his hand. (Id.)

   C.     THE OCTOBER 2018 TRANSFER TO STERLING CORRECTIONAL FACILITY

          Plaintiff alleges that Defendants Johnson and Hagans knew that he would be

   assaulted when he was transferred to Sterling Correctional Facility (“Sterling”) in

   October 2018. He further alleges that, rather than attempting to protect Plaintiff,

   Defendants Hagans and Johnson told prison transport to “get [Plaintiff] there by

   whatever means.” (Id. at 11.) Upon arrival at Sterling, Plaintiff’s rivals immediately

   attempted to “jump” Plaintiff, although Plaintiff was not injured in the confrontation. (Id.)

          On January 3, 2020, Defendants Johnson, Vaughn, White, Wilda, Will,

   Mascarenas, Jordan, Hagans, Wood, and Swingle (collectively, “CDOC Defendants”)

   filed the instant Motion to Dismiss. (Doc. # 38.) This Court referred the Motion to

   Magistrate Judge Neureiter, who issued his Recommendation on April 15, 2020. (Doc. #

                                                 4
Case 1:19-cv-02279-CMA-NRN Document 88 Filed 09/30/20 USDC Colorado Page 5 of 19




   67.) Plaintiff timely filed “One Objection to Magistrate Judge[‘]s Report and

   Recommendation on CDOC [D]efendants’ Motion [D]ismiss (Dkt. # 28) for District Judge

   . . .”(“Plaintiff’s Objection”) on April 22, 2020. (Doc. # 70.) CDOC Defendants’ Objection

   to the Magistrate Judge’s Recommendation on Motion to Dismiss (Doc. # 67)

   (“Defendants’ Objections”) followed. (Doc. # 75.) Both sides filed responses to the

   objections. (Doc. ## 77, 79.)

                                   II.   LEGAL STANDARDS

   A.     REVIEW OF A RECOMMENDATION

          When a magistrate judge issues a recommendation on a dispositive matter,

   Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

   novo any part of the magistrate judge’s [recommended] disposition that has been

   properly objected to.” An objection is properly made if it is both timely and specific.

   United States v. One Parcel of Real Property Known As 2121 East 30th Street, 73 F.3d

   1057, 1059 (10th Cir. 1996). In conducting its review, “[t]he district judge may accept,

   reject, or modify the recommended disposition; receive further evidence; or return the

   matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).

          In the absence of a timely objection, however, “the district court may review a

   magistrate [judge’s] report under any standard it deems appropriate.” Summers v. Utah,

   927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)

   (stating that “[i]t does not appear that Congress intended to require district court review

   of a magistrate’s factual or legal conclusions, under a de novo or any other standard,

   when neither party objects to those findings.”)).



                                                 5
Case 1:19-cv-02279-CMA-NRN Document 88 Filed 09/30/20 USDC Colorado Page 6 of 19




   B.     PRO SE PLAINTIFF

          Plaintiff proceeds pro se. The Court, therefore, reviews his pleading “liberally and

   hold[s] [it] to a less stringent standard than those drafted by attorneys.” Trackwell v.

   U.S., 472 F.3d 1242, 1243 (10th Cir. 2007) (citations omitted). However, a pro se

   litigant’s “conclusory allegations without supporting factual averments are insufficient to

   state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106, 1110

   (10th Cir. 1991).

          A court may not assume that a plaintiff can prove facts that have not been

   alleged, or that a defendant has violated laws in ways that a plaintiff has not alleged.

   Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S.

   519, 526 (1983); see also Whitney v. New Mexico, 113 F.3d 1170, 1173–74 (10th Cir.

   1997) (a court may not “supply additional factual allegations to round out a plaintiff’s

   complaint”); Drake v. City of Fort Collins, 927 F.2d 1156, 1159 (10th Cir. 1991) (a court

   may not “construct arguments or theories for the plaintiff in the absence of any

   discussion of those issues”). Nor does pro se status entitle a litigant to an application of

   different rules. See Montoya v. Chao, 296 F.3d 952, 957 (10th Cir. 2002).

   C.     FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

          Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may move to

   dismiss a claim for “failure to state a claim upon which relief can be granted.” Fed. R.

   Civ. P. 12(b)(6). “The court’s function on a Rule 12(b)(6) motion is not to weigh potential

   evidence that the parties might present at trial, but to assess whether the plaintiff’s

   complaint alone is legally sufficient to state a claim for which relief may be granted.”



                                                 6
Case 1:19-cv-02279-CMA-NRN Document 88 Filed 09/30/20 USDC Colorado Page 7 of 19




   Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th Cir. 2003) (citations and quotation

   marks omitted).

          “A court reviewing the sufficiency of a complaint presumes all of [a] plaintiff’s

   factual allegations are true and construes them in the light most favorable to the

   plaintiff.” Hall, 935 F.2d at 1198. “To survive a motion to dismiss, a complaint must

   contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (emphasis added)

   (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility, in the

   context of a motion to dismiss, means that the plaintiff pleaded facts which allow “the

   court to draw the reasonable inference that the defendant is liable for the misconduct

   alleged.” Id. The Iqbal evaluation requires two prongs of analysis. First, the court

   identifies “the allegations in the complaint that are not entitled to the assumption of

   truth,” that is, those allegations which are legal conclusion, bare assertions, or merely

   conclusory. Id. at 679–81. Second, the Court considers the factual allegations “to

   determine if they plausibly suggest an entitlement to relief.” Id. at 681. If the allegations

   state a plausible claim for relief, such claim survives the motion to dismiss. Id. at 679.

          However, the court need not accept conclusory allegations without supporting

   factual averments. Southern Disposal, Inc. v. Texas Waste, 161 F.3d 1259, 1262 (10th

   Cir. 1998). “[T]he tenet that a court must accept as true all of the allegations contained

   in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

   of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

   556 U.S. at 678. “Nor does the complaint suffice if it tenders naked assertion[s] devoid

   of further factual enhancement.” Id. (citation omitted). “Where a complaint pleads facts

                                                  7
Case 1:19-cv-02279-CMA-NRN Document 88 Filed 09/30/20 USDC Colorado Page 8 of 19




   that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

   possibility and plausibility of ‘entitlement to relief.’” Id. (citation omitted).

                                         III.    DISCUSSION

          The Court’s analysis will proceed in two steps. First, the Court will review the

   portions of the Recommendation to which neither party objects in order to determine

   whether there are any clear errors in Judge Neureiter’s findings and conclusions.

   Second, the Court will conduct a de novo review of the portions of the Recommendation

   to which the parties object.

   A.     CLEAR ERROR REVIEW

          Neither party objected to the following determinations by Judge Neureiter:

           1. that Mr. Wilson’s Eighth Amendment excessive force claim against

               Defendants Hagans and Will should be dismissed (Doc. # 67 at 13);

           2. that Mr. Wilson’s Eighth Amendment failure to protect/deliberate indifference

               claim against Defendant Will should be dismissed (id. at 17);

           3. that Mr. Wilson’s Eighth Amendment failure to protect/deliberate indifference

               claim against Defendant Hagans should be dismissed to the extent it is

               premised on the January 17, 2019 assault of Mr. Wilson by Defendants

               Vaughn and Jordan (id. at 14);

           4. that Mr. Wilson’s Eighth Amendment failure to protect/deliberate indifference

               claim against Defendants Johnson and Hagans should not be dismissed to

               the extent it is premised on the April 2018 assault of Plaintiff by Dorian

               Lovato (id. at 14–15, 18);

           5. that Mr. Wilson’s Eighth Amendment failure to protect/deliberate indifference

                                                    8
Case 1:19-cv-02279-CMA-NRN Document 88 Filed 09/30/20 USDC Colorado Page 9 of 19




               claim against Defendant White should not be dismissed (id. at 17–18);

          6. that Mr. Wilson’s Eighth Amendment deliberate indifference/failure to protect

               claim against Defendants Wilda and Wood related to the stabbing of Mr.

               Wilson on September 18, 2018 should not be dismissed (id. at 18–20);

          7. that Mr. Wilson’s First Amendment retaliation claim against Defendant

               Vaughn should be dismissed (id. at 20–21); and

          8. that Mr. Wilson’s First Amendment retaliation claim against Defendant

               Swingle should not be dismissed (id. at 21).

          The Court has reviewed the relevant pleadings concerning the above claims as

   well as the Recommendation. Based on this review, the Court concludes that Judge

   Neureiter’s thorough and comprehensive analyses and recommendations are correct,

   and “there is no clear error on the face of the record.” Fed. R. Civ. P. 72 advisory

   committee’s note. Therefore, the Court adopts the applicable portions of the

   Recommendation, and grants in part and denies in part Defendants’ Motion to Dismiss

   in accordance with said portions of the Recommendation. See Summers, 927 F.2d at

   1167 (explaining that in the absence of a timely objection, “the district court may review

   a magistrate [judge’s] report under any standard it deems appropriate.”).

   B.     DE NOVO REVIEW

          The Court addresses Plaintiff’s single objection to the Recommendation before

   turning to Defendants’ objections.

          1.     Plaintiff’s Objection

          Plaintiff objects to Judge Neureiter’s Recommendation to the extent it concludes

   that Plaintiff’s Eighth Amendment excessive force claim against Defendant Wilda should

                                                9
Case 1:19-cv-02279-CMA-NRN Document 88 Filed 09/30/20 USDC Colorado Page 10 of 19




   be dismissed without prejudice. 3 In his Objection, Plaintiff states that he would like to

   “clear up” “a confusion” he caused with respect to Defendant Wilda’s personal

   participation in the alleged use of excessive force. However, in so doing, Plaintiff makes

   numerous allegations concerning Defendant Wilda’s conduct that are not included in

   Plaintiff’s Complaint. See generally (Doc. # 70).

          It is well established that Plaintiff may not amend his Complaint by adding factual

   allegations in response to Defendants’ Motion to Dismiss or through objections to the

   Recommendation. See Jojola v. Chavez, 55 F.3d 488, 494 (10th Cir. 1995) (holding that

   a court is limited to assessing the legal sufficiency of the allegations contained within

   the four corners of the complaint) (citation omitted); Wilson v. Jenks, Case No. 12–CV–

   02495–RM–KMT, 2014 WL 6515336, at *4 (D. Colo. Nov. 20, 2014) (same). Therefore,

   the Court declines to consider factual allegations raised for the first time in Plaintiff’s

   Objection.

          Turning to the substance of the Recommendation, the Court agrees with Judge

   Neureiter’s conclusion that Plaintiff’s excessive force claim against Defendant Wilda




   3
     In this action, Plaintiff asserts an Eighth Amendment deliberate indifference/failure to protect
   claim against Defendant Wilda related to events that took place on September 18, 2018, and an
   Eighth Amendment excessive force claim related to events on December 19, 2018. Herein, the
   Court adopts Judge Neureiter’s recommendation that Mr. Wilson’s Eighth Amendment
   deliberate indifference/failure to protect claim against Defendant Wilda related to the events of
   September 18, 2018 should not be dismissed. See supra Section III(A). For the reasons that
   follow, the Court also adopts Judge Neureiter’s conclusion that Mr. Wilson’s Eighth Amendment
   excessive force claim against Defendant Wilda related to the events of December 19, 2018
   should be dismissed.

                                                  10
Case 1:19-cv-02279-CMA-NRN Document 88 Filed 09/30/20 USDC Colorado Page 11 of 19




   should be dismissed because Plaintiff fails to plead personal participation on Defendant

   Wilda’s part.

          Personal liability under § 1983 must be based on personal involvement in the

   alleged constitutional violation. Brown v. Montoya, 662 F.3d 1152, 1163 (10th Cir.

   2011). Common to all § 1983 claims is the requirement that liability be predicated on a

   violation traceable to a defendant-official's own individual actions. Pahls v. Thomas, 718

   F.3d 1210, 1225 (10th Cir. 2013)) (quoting Iqbal, 556 U.S. at 676). To establish a

   violation of § 1983 by a supervisor, as with everyone else, the plaintiff must establish a

   deliberate, intentional act on the part of the defendant to violate the plaintiff's legal

   rights. Porro v. Barnes, 624 F.3d 1322, 1327–28 (10th Cir. 2010). Accordingly, “a

   plaintiff must allege facts suggesting that the supervisor's ‘personal participation, his

   exercise of control or direction, or his failure to supervise’ resulted in the constitutional

   violation.” Martinez v. Milyard, 440 F. App'x 637, 638 (10th Cir. 2011) (citing Gallagher

   v. Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009).

          Plaintiff fails to allege that Defendant Wilda personally participated in the alleged

   use of excessive force. Plaintiff vaguely alleges that Defendant Wilda “threatened” him

   and that he ordered other correctional officers to “tie [Mr. Wilson] up and march him up

   to his cell.” (Doc. # 1 at 6.) Plaintiff alleges that six or eight corrections officers—not

   including Defendant Wilda—marched Mr. Wilson all around the unit while inmates

   shouted about killing and raping him. Id. Plaintiff alleges that these officers body

   slammed and tasered him. Id. Importantly, none of these allegations constitute personal

   participation in an excessive use of force by Defendant Wilda. Plaintiff himself appears

   to concede in his Objection that the Complaint, as written, is facially deficient in this

                                                 11
Case 1:19-cv-02279-CMA-NRN Document 88 Filed 09/30/20 USDC Colorado Page 12 of 19




   respect. See (Doc. # 70 at 1) (stating “the plaintiff has an objection to the . . .

   Recommendation, a confusion caused entirely on the part of this plaintiff. I would like to

   clear up.”). Therefore, Plaintiff’s Eighth Amendment excessive force claim against

   Defendant Wilda is dismissed without prejudice.

          2.     Defendants’ Objections

          Defendants object to Judge Neureiter’s Recommendation on three grounds.

   First, Defendants assert that Plaintiff’s Complaint does not sufficiently plead a First

   Amendment retaliation claim with respect to Defendant Mascarenas. Second,

   Defendants assert that the Complaint does not sufficiently plead an Eighth Amendment

   failure to protect claim against Defendants Johnson or Hagans as related to either of the

   following events alleged by Plaintiff: (1) Defendants Johnson and Hagans’ cover-up of

   the Lovato assault, which caused Mr. Wilson and Lovato to be placed in the same pod

   at BVCF; and (2) Defendants Johnson and Hagans’ transfer of Mr. Wilson to Sterling

   despite knowing that he would be assaulted there. The Court sustains Defendants’ first

   objection but overrules their objections concerning Defendants Johnson and Hagans.

                 a.      First Amendment retaliation claim against Defendant Mascarenas

          Defendants object to the Recommendation to the extent it concludes that Plaintiff

   has stated a First Amendment retaliation claim against Defendant Mascarenas. The

   Court agrees with Defendants and concludes that Mr. Wilson has insufficiently alleged a

   necessary element of his First Amendment retaliation claim—i.e., that Plaintiff was

   engaged in constitutionally protected activity.

          “It is well-settled that prison officials may not retaliate against or harass an

   inmate because of the inmate’s exercise of his right of access to the courts.” Requena

                                                 12
Case 1:19-cv-02279-CMA-NRN Document 88 Filed 09/30/20 USDC Colorado Page 13 of 19




   v. Roberts, 893 F.3d 1195, 1211 (10th Cir. 2018) (quoting Gee v. Pacheco, 627 F.3d

   1178, 1189 (10th Cir. 2010)), cert. denied, 139 S. Ct. 800 (2019). Similarly, “[t]he filing

   of prison grievances is constitutionally protected activity.” Id. (citing Gee, 627 F.3d at

   1189).

            Government retaliation against a plaintiff for exercising his or her First
            Amendment rights may be shown by proving the following elements: (1) that
            the plaintiff was engaged in constitutionally protected activity; (2) that the
            defendant’s actions caused the plaintiff to suffer an injury that would chill a
            person of ordinary firmness from continuing to engage in that activity; and
            (3) that the defendant’s adverse action was substantially motivated as a
            response to the plaintiff's exercise of constitutionally protected conduct.

   Id. (emphasis added) (quoting Shero v. City of Grove, 510 F.3d 1196, 1203 (10th Cir.

   2007)).

            In his Complaint, Plaintiff fails to sufficiently allege the first element of a First

   Amendment retaliation claim—i.e., that he engaged in constitutionally protected activity.

   Plaintiff alleges that Defendant Mascarenas said to Plaintiff “‘you were dumb enough to

   say, [Defendant W]hite let everyone drink.’” (Doc. # 1 at 11.) Plaintiff does not allege

   that he filed a grievance against Defendant White. Nor does he allege whether or to

   whom he said, “White let everyone drink.” Therefore, it is unclear from the pleadings

   whether Plaintiff was engaged in constitutionally protected activity when Defendant

   Mascarenas allegedly retaliated against him.

            Although this Court must construe Plaintiff’s pro se pleadings liberally, it may not

   assume that he can prove facts that have not been alleged or that Defendant

   Mascarenas has violated laws in ways that Plaintiff has not alleged. See Associated

   Gen. Contractors of Cal., Inc., 459 U.S. at 526; see also Whitney, 113 F.3d at 1173–74

   (a court may not “supply additional factual allegations to round out a plaintiff’s

                                                    13
Case 1:19-cv-02279-CMA-NRN Document 88 Filed 09/30/20 USDC Colorado Page 14 of 19




   complaint”); Drake, 927 F.2d at 1159 (a court may not “construct arguments or theories

   for the plaintiff in the absence of any discussion of those issues”). Therefore, the Court

   rejects the Recommendation to the extent it “presumes that Mr. Wilson filed a

   grievance against Defendant White in connection with the April 18, 2020 assault by

   Lovato” despite the lack of allegations to this effect in the Complaint. (Doc. # 67 at 22)

   (emphasis added). Accordingly, Plaintiff’s First Amendment retaliation claim against

   Defendant Mascarenas must be dismissed for failure to allege that Plaintiff was

   engaged in constitutionally protected activity. See Frazier v. Dubois, 922 F.2d 560, 562

   n.1 (10th Cir. 1990) (noting “it is imperative that [a] plaintiff's pleading be factual and not

   conclusory. Mere allegations of constitutional retaliation will not suffice; plaintiffs must

   rather allege specific facts showing retaliation because of the exercise of the prisoner's

   constitutional rights.”).

                  b.     Eighth Amendment failure to protect claim against Defendants
                         Johnson and Hagans

          Defendants further object to the Recommendation to the extent it concludes that

   Plaintiff’s Eighth Amendment failure to protect claim should proceed against Defendants

   Johnson and Hagans for (1) their cover-up of the Lovato assault, which caused Mr.

   Wilson and Lovato to be placed in the same pod at BVCF and led to another attack on

   Plaintiff; and (2) their alleged transfer of Mr. Wilson to Sterling despite knowing that he

   would be assaulted there. The Court addresses each objection in turn.

                         i.     Cover-up of Lovato assault

          Defendants object to Judge Neureiter’s conclusion that Mr. Wilson’s Complaint

   sufficiently pleads an Eighth Amendment claim with respect to Defendants Johnson and


                                                 14
Case 1:19-cv-02279-CMA-NRN Document 88 Filed 09/30/20 USDC Colorado Page 15 of 19




   Hagans’ alleged cover-up of the Lovato assault. (Doc. # 75 at 10–11.) Specifically,

   Defendants argue that Mr. Wilson has not demonstrated any causal link between the

   alleged “cover up” by Defendants Johnson and Hagans and the decision regarding the

   placement of inmates at BVCF and, therefore, the Complaint fails to establish personal

   participation by either Defendant.

          The Court disagrees and concludes that Plaintiff has sufficiently alleged personal

   participation by Defendants Johnson and Hagans at the Motion to Dismiss stage.

   Plaintiff alleges that Defendants Johnson and Hagans lied on the record during

   hearings related to the placement of Mr. Wilson and Lovato at BVCF in order to

   cover up Lovato’s assault on Plaintiff. (Doc. # 1 at 9–10.) Plaintiff alleges that these lies

   “caused [him and Lovato] to be placed in the same pod again” when Mr. Wilson was

   transferred to BVCF. Further, Plaintiff alleges that Defendant Johnson threatened Mr.

   Wilson, saying “you’ll get your jaw broken again at Buena Vista.” (Id. at 10.)

   Subsequently, on September 13, 2018, Lovato and four other inmates “jumped” Mr.

   Wilson at BVCF, apparently stabbing him and breaking his hand. (Id.) These allegations

   are sufficient to plead personal participation at the 12(b)(6) stage. As Judge Neureiter

   stated in his Recommendation:

          there may be facts unearthed in discovery that break the chain of causation
          between the two events. For example, it is unclear what authority Defendant
          Hagans . . . has over the placement decisions at BVFC. However, that issue
          is better left to summary judgment.

   (Doc. # 67 at 16.)

                        ii.    Transfer to Sterling Correctional Facility

          Similarly, Defendants object to Judge Neureiter’s conclusion that Mr. Wilson’s


                                                15
Case 1:19-cv-02279-CMA-NRN Document 88 Filed 09/30/20 USDC Colorado Page 16 of 19




   Complaint sufficiently pleads an Eighth Amendment claim against Defendants Johnson

   and Hagans with respect to Plaintiff’s transfer to Sterling in October 2018. Defendants

   advance three arguments to this effect: (1) that Mr. Wilson’s factual allegations do not

   establish personal participation by Defendants Johnson or Hagans in Mr. Wilson’s

   transfer to Sterling; (2) that Mr. Wilson has failed to allege the objective component of a

   failure to protect claim because he fails to demonstrate that he was incarcerated at

   Sterling “under conditions posing a substantial risk of serious harm”; and (3) that Mr.

   Wilson has failed to allege the subjective component of a failure to protect claim

   because he has not alleged that Defendants Johnson or Hagans “actually knew of a

   substantial risk of serious harm to Mr. Wilson at Sterling Correctional Facility and that

   they acted in purposeful disregard of that risk . . . .” (Doc. # 75 at 12–13.) The Court

   disagrees and adopts Judge Neureiter’s conclusions.

          First, the Court finds that Plaintiff has sufficiently alleged personal participation at

   the 12(b)(6) stage. Mr. Wilson claims that Defendants Johnson and Hagans knew that

   Mr. Wilson would be assaulted when he was transferred to Sterling. (Doc. # 1 at 11.)

   Mr. Wilson alleges that Defendant Johnson “came to [his] cell stating[,] ‘I told you, I

   make things happen. I[’]m sending you to Sterling, where there[’]s nothing but Sureno’s.

   I told you I’d get your black ass.” (Id. at 10.) Moreover, Plaintiff alleges that prison staff

   told him during an overnight stay in Denver en route to Sterling that Defendants

   Johnson and Hagans had instructed them to put Plaintiff on lockdown because “what

   was about to happen to [him] at Sterling anyone would fear.” (Id. at 11.) Plaintiff alleges

   that, rather than attempting to protect him, Defendants Hagans and Johnson told prison

   transport to “get [him] [to Sterling] by whatever means.” (Id.) Therefore, Plaintiff has

                                                 16
Case 1:19-cv-02279-CMA-NRN Document 88 Filed 09/30/20 USDC Colorado Page 17 of 19




   sufficiently alleged Defendants Hagans and Johnson’s personal participation in his

   transfer to Sterling to survive a motion to dismiss.

          Second, the Court finds that Plaintiff has sufficiently alleged both the objective

   and subjective components of an Eighth Amendment failure to protect claim. To satisfy

   the objective component, an inmate “must show that he is incarcerated under conditions

   posing a substantial risk of serious harm.” Farmer v. Brennan, 511 U.S. 825, 834

   (1994). To satisfy the subjective component, the inmate must show both that the prison

   official was “aware of facts from which the inference could be drawn that a substantial

   risk of harm exists” and that the prison official did in fact “draw the inference.” Id. at 837.

   “[D]eliberate indifference entails something more than mere negligence” but “less than

   acts or omissions for the very purpose of causing harm or with knowledge that harm will

   result.” Id. at 835 (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

          The factual allegations identified in the context of Defendants Hagans and

   Johnson’s personal participation also satisfy both elements of an Eighth Amendment

   failure to protect claim. Plaintiff has alleged that the conditions at Sterling posed a

   substantial risk of serious harm. Although Plaintiff does not claim that he was actually

   injured at Sterling, he does allege that immediately “upon arrival at Sterling” gang

   affiliated rivals attempted to assault and “jump” him. Defendants fail to cite to any case

   law to support their argument that these factual circumstances fall short of posing a

   “substantial risk of serious harm.” See (Doc. # 75 at 13). Further, Plaintiff has alleged

   that Defendants Johnson and Hagans knew of a substantial risk of serious harm to Mr.

   Wilson and that they acted in deliberate disregard of that risk, as discussed supra at 17.



                                                 17
Case 1:19-cv-02279-CMA-NRN Document 88 Filed 09/30/20 USDC Colorado Page 18 of 19




          Accordingly, the Court overrules Defendants’ objections to the Recommendation

   and allows Plaintiff’s Eighth Amendment failure to protect claim against Defendants

   Johnson and Hagans to proceed as it relates to their alleged cover-up of the Lovato

   assault and their alleged transfer of Mr. Wilson to Sterling.

                                     IV.    CONCLUSION

          Based on the foregoing, the Court ORDERS as follows:

      •   Judge Neureiter’s Recommendation (Doc. # 67) is AFFIRMED in part and

          REJECTED in part;

      •   CDOC Defendants’ Motion to Dismiss (Doc. # 38) is GRANTED IN PART AND

          DENIED IN PART as follows:

      •   Ghe Motion is GRANTED as to the Eighth Amendment excessive force claim

          against Defendants Wilda, Hagans, and Will; the Eighth Amendment deliberate

          indifference claim against Defendant Will; the Eighth Amendment deliberate

          indifference claim against Defendant Hagans (to the extent it is premised on the

          January 17, 2019 assault of Mr. Wilson); and the First Amendment retaliation

          claim against Defendants Vaughn and Mascarenas;

      •   The Motion is DENIED as to the Eighth Amendment deliberate indifference claim

          against Defendants White, Johnson, Wilda, and Wood; the remaining Eighth

          Amendment deliberate indifference claim against Defendant Hagans; and the

          First Amendment retaliation claim against Defendant Swingle. Those claims—as

          well as the Eighth Amendment excessive force claim against Defendants Vaughn

          and Jordan—remain pending; and



                                                18
Case 1:19-cv-02279-CMA-NRN Document 88 Filed 09/30/20 USDC Colorado Page 19 of 19




      •   Should Plaintiff wish to file an Amended Complaint that addresses the pleading

          deficiencies identified herein, he shall do so by no later than November 12, 2020.

          Otherwise, Plaintiff’s Eighth Amendment excessive force claim against

          Defendants Wilda, Hagans, and Will; Eighth Amendment deliberate indifference

          claim against Defendant Will; Eighth Amendment deliberate indifference claim

          against Defendant Hagans (to the extent it is premised on the January 17, 2019

          assault of Mr. Wilson); and First Amendment retaliation claim against Defendants

          Vaughn and Mascarenas shall be dismissed.



          DATED: September 30, 2020


                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                              19
